Cite as 2017 Ark. 259


                 SUPREME COURT OF ARKANSAS
                                        No.   CR-17-614


                                                  Opinion Delivered: September   21, 2017
STATE OF ARKANSAS
                               PETITIONER APPEAL FROM THE PULASKI
                                          COUNTY CIRCUIT COURT
V.                                        [NO. 60CR-00-1457]

BRANDON HARDMAN                         HONORABLE WENDELL LEE
                             RESPONDENT GRIFFEN, JUDGE
                                                  DISSENTING OPINION.



                            RHONDA K. WOOD, Associate Justice

        The circuit court has ruled the Arkansas General Assembly’s adoption of the

 “Wyoming remedy” is unconstitutional and ordered new sentencing hearings before a jury

 for defendants who were sentenced to life imprisonment for crimes committed as juveniles.

 The majority of this court has chosen not to address the ruling under this procedural posture,

 I dissent.

        In Montgomery v. Louisiana, the Supreme Court held, “[g]iving Miller retroactive

 effect, moreover, does not require States to relitigate sentences . . . in every case where a

 juvenile offender received mandatory life without parole. A state may remedy a Miller

 violation by permitting juvenile homicide offenders to be considered for parole, rather than

 resentencing them.” 136 S. Ct. 718, 736 (2016) (emphasis added). The Supreme Court

 cited the Wyoming legislature, which affords juveniles parole eligibility after 25 years, as an

 example of a sufficient remedy to a Miller error. Id. The Arkansas General Assembly

 statutorily provided defendants in Arkansas the “Wyoming remedy” when it enacted the
                                 Cite as 2017 Ark. 259

Fair Sentencing of Minors Act (FSMA), Act 539 of 2017. As I believe compliance with

FSMA is the correct procedure, I would grant the writ.

      WOMACK, J., joins.




                                           2